DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on October 10, 2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
If applicant does not have representation, it is recommended that an interview with the examiner is scheduled prior to responding to this Office action. 
	Due to the informal nature of the claims, full examination is not possible. However, the application has been examined and the notes and rejections should be referenced when responding to this Office action. 



Claim Numbers
	The claims filed with this application are not numbered, except for claim 1. For purposes of Examination, the claims have been numbered, as shown in bold and underline: 

Claim 1


Claim 2
The method of claim 1, further comprising in its entirety with full range of equivalents and modifications thereto: 1) a plurality of multi factor verification processes to use to make payments, create and access profiles/accounts, and/or withdrawal currencies out of receptacles; and 2) currency repositories for platform supported currencies and tokens; and 3) payments may be made, converted to and/or from, using but not limited to, domestic/foreign fiat, cryptocurrencies, child support tokens, tokens, credit/debit payments, garnishments, ETF/ACH, and from financial institutions; child support tokens are created and can be exchanged for currencies supported by the network; and 4) there are encrypted signatures generation operations and decryption signature verification operations; and 5) foreign employers and/or foreign senders of payments may submit disbursement files to the Contract Code Account; self executing contract/agreement in the account will be triggered and convert foreign fiat/crypto currency via LIBOR/variable interest rate at given value, currency of payment, currency rate, time and date, and will send payment and participant identifiers via the appropriate payment platform; and 6) payment receptacles include but not limited to financial institutions, child support wallets, cryptocurrency wallets, electronic and/or digital wallets, fiat wallet, mobile apps, and other receptacles without limitation; once payments are received by the "receiver of payments", they may convert it back to the currency of choice supported by the multilayer consortium ledger network; payments and transactions are distributed across several nodes, where data is replicated recorded, verified and reconciled and stored across all of the nodes in the network; Parties and/or Parents and/or Legal Guardians are able to use their smart devices to power their own payment transactions as "nodes" and may access to their own transaction histories, and are able to share with third parties at their discretion; and 7) payments are submitted directly on the ledger and/or self executing contracts and/or pulled from financial institutions and/or wallets; and 8) there are a plurality of payment template data storage centers and big payment data engines that range from central, distributed and meshed data centers; plurality of payment oracles and blockchain cloud centers associated and the like without limitation; and 9) child support payments will be made via the phone services through the phone's automated system or with a live representative, identifiers are entered on a self executing contract, payment funds confirmed and entered, and once deployed and verified via the consortium ledger network and/or child support agency system, payments are dispersed from the sender of payments' financial institution and/or the self executing contract itself and sent to the receiver of payments; and 10) payments may be made via payment kiosks where users' and payment information are entered onto self executing contracts linked to the kiosks systems and submitted to the multilayer consortium ledger network; in addition but limited to payments made via the web, voice activated commands, and/or mobile apps created and maintained for use with the multilayered consortium ledger network. 

Claim 3
The methods of claims 1 and 2, further comprising in its entirety with full range of equivalents and modifications thereto: 1) an embodiment of the multilayered child support disbursement structures independent of and/or as a "plug and play" to child support/district attorney agencies; as a "plug and play" beginning with "senders of child support payments" creating a profile/application, participate in a multi factor verification process, submit payments and/or appropriate identifiers that capture who is sending the payments, obligor identifiers, payment amounts, and Obligees identifiers, via self executing contracts; payment and/or self executing contracts once verification of available funds are confirmed, are submitted on the consortium ledger network and linked to child support agencies for verification of identifiers; after verification, the self executing contracts are triggered to release the payments placed on it or it's triggered to pull the funds from financial institutions and/or storages of currency, like crypto wallets; payments are then disbursed to Obligees and/or "receivers of payments" via their preferred receptacles like bank accounts, child support wallets, and the like; and 2) if a payment is not verified, the self executing contracts are rejected by the child support agencies, the self executing contract is pre-coded to notify the sender to correct and resubmit information entered on the self executing contracts. 


Claim 4
The methods of claims 1, 2, and 3, further comprising in its entirety with full range of equivalents and modifications thereto: 1) another embodiment of the multilayered child support disbursement structures in which Parties and/or Parents and/or Legal Guardians who may or may not have child/family support orders, are able to use the multilayer consortium ledger network to make and/or receive child support payment outside of using child support/district attorney agencies; and 2) they would register to use the platform via a variety of channels like the web, mobile apps, kiosks, 

Claim 5
The methods of claims 1, 2, 3, 4 further comprising in its entirety with full range of equivalents and modifications thereto: 1) managed from profile (re)opening to profile closure; confirm, process, reconcile, and disburse payments made using blockchain, IoT, and other protocols and technologies without limitations; profile information entered and stored on the multilayered consortium ledger network may be accessed and retrieved by permissioned individuals and or permissioned entities.



Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed with the application are informal. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. 



Claim Objections
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.
Claims 1-5 are objected to because of their informal nature. Each claim should be directed to a statutory class and then recite limitations that define the scope of the claim. A dependent claim should further limit the claim from which it depends. Here, it appears that Applicant intends for claim 1 to be a system claim. However, the dependent claims refer to method of claim 1. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. If the claims are system claims, then the structure which goes to make up the system must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. If the claims are method claims, then each step should be clearly defined.
The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-5
Step 1: Does the Claim Fall Within a Statutory Category?
No. The claims do not fall within any of the statutory classes. Therefore, they are ineligible.


n/a

However, it appears that the claims recite an invention relating to child support. Any limitations relating to child support would be certain methods of organizing human activity such as commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations). 


Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
n/a

However, if a computer is merely being used as a tool to implement the abstract idea, then the abstract idea is not integrated into a practical application.  
Step 2B: Does the Claim Provide an Inventive Concept? 
n/a




Once the claims are written in a more formal manner, they will be re-analyzed under 101. For more information on the statutory requirements of claims, see https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility. 



Search of the Prior Art / Relevant References
Although a proper search cannot be performed, the following prior art may be relevant to Applicant’s invention: 
Brandborg, U.S. Patent Application Publication Number 2019/0172023 A1 (Blockchain probation). See paragraph 0082 (“In another embodiment of this invention the blockchain is used for child support payments that have been ordered by the court. A person ordered to pay child support can made payment through the blockchain and smart-contracts can monitor the payments and notify the court of payment status.”). 
Chan et al., U.S. Patent Application Publication Number 2017/0046526 A1 (System and method for implementing hybrid public-private block-chain ledgers). See paragraph 0153 (“In certain aspects, many electronic funds transfers are earmarked for specific uses and/or for specific purchases of certain types of 
Linne, U.S. Patent Application Publication Number 2018/0322588 A1 (Implementation of payroll smart contract on a distributed ledger). See paragraph 0102 (“Method 1400 also may include receiving the second smart contract from a third party. In this case, the third party may be a government agency, and the second smart contract further includes instructions to withhold taxes payable to the government agency from the wages. In a different example, the third party comprises a court, and the second smart contract further includes instructions to withhold a court-ordered payment payable to an entity from the wages. The court order may be for one of child support, a chapter 13 bankruptcy payment, and a payment on a judgement. In still another different example, the third party may be an insurance company or some other entity to which the employee voluntarily provides wage withholding.”).
Takaoka, U.S. Patent Application Publication No. 2020/0342444 A1 (Information processing apparatus relating to virtual currency). See paragraph 0068 (“Further, in the present embodiment, the server 1 performs contribution processing to transmit (remit), to a predetermined recipient, some of the tokens provided to the user as cashback. The contents of the contribution processing is conceptually illustrated on the right side of FIG. 5. For example, the manager of the present system is affiliated with a nature conservation group, an animal protection group, a child support institution, an education institution and the like, and contributes tokens with the groups and institutions as recipients. These groups and institutions are examples and the recipients are not specifically limited. The recipients each have a wallet address for receiving token contributions, and the server 1 transmits tokens to the wallet address.”). 
Katzenberg, Barbara J. “Cryptocurrency and Child Support,” https://www.bjkatzenberg.com/blog/2018/03/cryptocurrency-and-child-support/ (Mar. 2, 2018). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692